Citation Nr: 1820734	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-23 099	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an increase in nonservice-connected death pension benefits.  

(The issues of entitlement to dependency and indemnity compensation benefits, accrued benefits, and special monthly pension are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1962 to November 1964.  The Veteran died on March 5, 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2007 and April 2008 administrative decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over this appeal is with the RO in New Orleans, Louisiana.  

In June 2013, the Board determined that the appellant withdrew her claim for an increase in nonservice-connected death pension benefits based upon incurred medical expenses, and remanded her claim for an increase in nonservice-connected death pension benefits for further development.  

In March 2016, the Board remanded the appeal in order to provide the appellant with a hearing.  However, the Board notes that the appellant failed to appear at her Board hearing in November 2016.  Further, in correspondences received in December 2016 and January 2018, the appellant withdrew her right to a hearing and requested that the Board proceed with the adjudication of her appeal.  As such, the Board will proceed with the adjudication of the appeal on its merits.  


FINDING OF FACT

The calculated amount of VA nonservice-connected death pension benefits paid to the appellant is at least equal to that which she is entitled to under the law, based on her reported annual income.


CONCLUSION OF LAW

Entitlement to additional VA nonservice-connected death pension benefits has not been established.  38 U.S.C. §§ 1502, 1503, 1521, 1522, 5312 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.272(g) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Nonservice-Connected Death Pension

The appellant asserts that she is entitled to an increase in nonservice-connected death pension benefits.  

Death pension benefits are available for surviving spouses of veterans, as a result of the veteran's nonservice-connected death.  38 U.S.C. § 1541(a); 38 C.F.R. § 3.3(b)(4).  An appellant is entitled to these benefits if the veteran served on active duty for 90 consecutive days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  38 U.S.C. § 1541.

A surviving spouse will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C. § 1541; 38 C.F.R. § 3.23.  If the surviving spouse's income exceeds the maximum rate of pension, he or she is ineligible to receive death pension payments.  In determining income for this purpose, payments of any kind from any source, including salary, retirement or annuity payments, or similar income, which has been waived, are counted as income during the 12-month annualization period in which received, unless specifically excluded.  38 U.S.C. § 1503; 38 C.F.R. § 3.271.  Exclusions from income include unreimbursed medical expenses in excess of five percent of the maximum income rate allowable, to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).  Such expenses may be deducted only for the 12- month annualization period in which they were paid.

Burial expenses paid by a surviving spouse (to the extent such burial expenses are not reimbursed by VA) during the calendar year following that in which death occurred may be deducted from annual income for the 12-month annualization period in which they were paid, or from annual income for any 12-month annualization period which begins during the calendar year of death-whichever is to the claimant's advantage.  Otherwise, such expenses are deductible only for the 12-month annualization period in which they were paid.  38 C.F.R. § 3.272(h).

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The monthly rate of pension shall be computed by reducing the applicable maximum annual pension rate (MAPR) by the countable income on the effective date of entitlement, dividing the remainder by 12 and rounding the result down to the nearest whole dollar amount.  38 C.F.R. § 3.273(a).  If the appellant's income is less that the MAPR, VA will pay benefits to bring her income up to that level.

After a review of the evidence, the Board finds that an increase in nonservice-connected death benefits is not warranted.  

As a preliminary matter, the RO determined that the appellant was entitled to nonservice-connected death pension benefits starting in March 2007 - with the first payment to be issued in April 2007.  Next, for the period on appeal, the appellant received benefits in the following amounts: $610.00 in April 2007; $331.00 in May 2007-November 2007; $332.00 in December 2007-March 2008; and $3.83 as of April 2008.  

For the payment period in April 2007 (i.e., for benefits payable for March 2007), the appellant reported that her only income was Social Security Death benefits in the amount of $255.00 per month.  Next, with regard to qualifying expenses to reduce her monthly income, the appellant paid $4,794.00 in funeral/burial related expenses.  However, given that VA already reimbursed the appellant $600.00 for a portion of those expenses, her total allowable deductible expenses for the next 12 months was $4,194.00 ($349.00/month).  For this period, the maximum annual pension payable to a surviving spouse without a dependent is $7,329 ($610.00/month).  As such, the appellant is entitled to receive a monthly pension benefit of $610.00 in April 2007.  Therefore, an increase in pension benefits is not warranted.  

For the payment period from May 2007 to November 2007, in addition to the income and expenses previously discussed, the appellant reported income of $608.00 per month for additional Social Security Disability benefits.  Therefore, the appellant is entitled to receive a monthly pension benefit of $331.00 in May 2007 through November 2007, and as a result, an increase in pension benefits for this period is not warranted.  

For the payment period from December 2007 to March 2008, the appellant reported that her Social Security benefits increased to $621.00 per month.  Further, effective December 2007, the new maximum annual pension payable to a surviving spouse without a dependent is $7,498.  As such, the appellant was entitled to a monthly pension benefit of $332.00 during this period, and therefore, an increase in pension benefits for is not warranted.  

As of April 2008, the appellant was no longer entitled to offset her income with her funeral expenses.  Further, she was no longer receiving $255.00 per month in Social Security death benefits.  Therefore, as her only countable income was $621.00 per month for Social Security benefits, she was entitled to a monthly pension benefit of $3.83 per month (payable in an annual lump sum of $45.00).  As a result, an increase in pension benefits as of April 2008 is not warranted.  

Additionally, the Board notes that the aforementioned income and expenses discussed herein have not been disputed by the appellant.  Instead, it appears that the appellant's contention for an increase in benefits is based primarily on equity.  Nevertheless, while the Board is quite sympathetic to her argument, it is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C. §§ 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Therefore, the appellant's appeal for an increase in nonservice-connected death pension benefits is denied.  

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2017).  With regard to the appeal for payment of nonservice-connected death pension benefits, the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 (2002); see also Smith v. Gober, 14 Vet. App. 227, 230 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOGCPREC5-2004 (June 23, 2004).  

Here, the appellant was given proper notice pursuant to the procedural guidelines applicable to the payment of nonservice-connected death pension benefits.  Moreover, neither the appellant nor her representative has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).


ORDER

Entitlement to an increase in nonservice-connected death pension benefits is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


